              1      FRISELLA LAW, APC                             COOLEY LLP
                     LISA J. FRISELLA (216504)                     JOHN W. CRITTENDEN (101634)
              2      lisa@frisellalaw.com                          jcrittenden@cooley.com
                     KIMBERLY D. NEILSON (216571)                  WHITTY SOMVICHIAN (194463)
              3      kim@frisellalaw.com                           wsomvichian@cooley.com
                     2139 First Ave., Suite 200                    101 California Street, 5th Floor
              4      San Diego, CA 92101                           San Francisco, CA 94111-5800
                     Telephone: (619) 260-3500                     Telephone: (415) 693-2000
              5      Facsimile: (619) 260-3600                     Facsimile: (415) 693-2222

              6      STECKLER GRESHAM COCHRAN PLLC                 JUDD D. LAUTER (290945)
                     DEAN GRESHAM                                  jlauter@cooley.com
              7      dean@stecklerlaw.com                          3175 Hanover Street
                     BRUCE STRECKLER                               Palo Alto, CA 94304-1130
              8      bruce@stecklerlaw.com                         Telephone: (650) 843-5000
                     STUART COCHRAN                                Facsimile: (650) 849-7400
              9      stuart@stecklerlaw.com
                     L. KIRSTINE ROGERS                            Attorneys for Defendant
            10       krogers@stecklerlaw.com                       CONTEXTLOGIC INC. d/b/a WISH
                     12720 Hillcrest Road, Suite 1045
            11       Dallas, TX 75230
                     Telephone: (972) 387-4040
            12       Facsimile: (972) 387-4041

            13       Attorneys for Plaintiff
                     CHOON’S DESIGN, LLC
            14       And the Proposed Class

            15

            16                                      UNITED STATES DISTRICT COURT

            17                                NORTHERN DISTRICT OF CALIFORNIA

            18                                           OAKLAND DIVISION

            19       CHOON’S DESIGN, LLC, Individually and             Case No. 4:19-cv-05300-HSG
                     on Behalf of a Class of Similarly Situated
            20       Individuals,                                      AMENDED STIPULATED REQUEST AND
                                                                       ORDER TO SET A BRIEFING SCHEDULE
            21                        Plaintiffs,                      FOR ANTICIPATED MOTION TO DISMISS
                                                                       FIRST AMENDED COMPLAINT
            22              v.

            23       CONTEXTLOGIC INC. d/b/a WISH,                     Complaint Filed: August 23, 2019

            24                        Defendant.                       HON. HAYWOOD S. GILLIAM JR.

            25

            26

            27

            28
  COOLEY
    OLEY LLP                                                             AMENDED STIPULATION TO SET BRIEFING SCHEDULE
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                  1.             FOR MOTION TO DISMISS FIRST AMENDED
                                                                                COMPLAINT CASE NO. 4:19-CV-05300 HSG
              1              Pursuant to Civil Local Rule 6-2, Plaintiff Choon’s Design, LLC (“Plaintiff”) and Defendant

              2      ContextLogic Inc. dba Wish (“Wish”) (collectively “the Parties”), by and through their respective

              3      counsel, stipulate and agree as follows:

              4              WHEREAS, Plaintiff filed a putative class action lawsuit against Wish on or about August 23,

              5      2019 (Dkt. No. 1);

              6              WHEREAS, Wish’s original deadline to file a response to the Plaintiff’s complaint (the

              7      “Complaint”) was October 17, 2019;

              8              WHEREAS, on October 11, 2019, the Parties submitted a Stipulated Request and [Proposed

              9      Order] to Set a Briefing Schedule For Anticipated Motion to Dismiss Complaint (Dkt. No. 21)

            10       (“Stipulation”), which was entered by the Court on October 15, 2019 (Dkt. No. 22);

            11               WHEREAS, pursuant to the Stipulation, Wish’s deadline to respond to the Complaint was

            12       extended to October 23, 2019, and November 18, 2019 was set as Plaintiff’s deadline to oppose any

            13       motion to dismiss;

            14               WHEREAS, on October 23, 2019, Wish filed a Motion to Dismiss and/or Motion to Strike

            15       Class Allegations and Portions of Complaint (Dkt. No. 23) (“Motion”);

            16               WHEREAS, pursuant to Rule 26(f), the Parties met and conferred on November 5, 2019, and

            17       discussed, among other things, whether Plaintiff would oppose the Motion or amend the Complaint,

            18       and Plaintiff represented that it was likely to file an Amended Complaint on or before November 13,

            19       2019;

            20               WHEREAS, Wish anticipates that any Amended Complaint is likely to remain defective in

            21       whole or in part, and anticipates filing a further motion to dismiss;

            22               WHEREAS, the Parties believe that the briefing schedule agreed to below, which accounts for

            23       the Parties’ respective holiday and travel schedules, will allow a more orderly and thorough

            24       presentation of the arguments the Parties anticipate on the complex issues presented by the expected

            25       Amended Complaint;

            26               WHEREAS, under Civil Local Rule 6-2(a), the Parties may stipulate in writing to request an

            27       order changing time that would affect the date of an event or deadline already fixed by Court order, or

            28       that would accelerate or extend time frames set in the Local Rules or in the Federal Rules;
  COOLEY
    OLEY LLP                                                                 AMENDED STIPULATION TO SET BRIEFING SCHEDULE
ATTO RNEY S AT LAW                                                     2.            FOR MOTION TO DISMISS FIRST AMENDED
 SAN FRA NCI S CO                                                                  COMPLAINT CASE NO. 4:19-CV-05300-HSG
              1             WHEREAS, the Court held the Initial Case Management Conference on November 26, 2019

              2      with counsel for all parties in attendance;

              3             WHEREAS, the Court ordered the parties to meet and confer regarding accelerating the

              4      briefing schedule for Wish’s Motion to Dismiss Plaintiff’s First Amended Complaint, and to file a

              5      stipulation and proposed order regarding an accelerated schedule, or a stipulation (no order required)

              6      advising the Court that the current schedule remains in effect (Dkt. No. 37).

              7             NOW THEREFORE, the Parties hereby STIPULATE AND AGREE to request the following

              8      briefing schedule for Wish’s Motion to Dismiss Plaintiff’s First Amended Complaint:

              9

            10        Deadline for Wish to file Answer or Motion to         December 13, 2019
                      Dismiss Plaintiff’s First Amended Complaint
            11
                      Deadline for Plaintiff to file Opposition to          January 17, 2020
            12        Motion to Dismiss, if any.
            13
                      Deadline for Wish to file Reply in Support of         January 31, 2020
            14        Motion to Dismiss, if any.

            15        Hearing, if any, on Motion to Dismiss                 February 20, 2020
                      Plaintiff’s Complaint.
            16
                            IT IS SO STIPULATED.
            17

            18       Dated: December 2, 2019                         COOLEY LLP

            19
                                                                     /s/ Judd D. Lauter
            20                                                       Judd D. Lauter

            21                                                       Attorneys for Defendant ContextLogic Inc. dba
                                                                     Wish
            22
                     Dated: December 2, 2019                         STECKLER GRESHAM COCHRAN PLLC
            23

            24                                                       /s/ Dean Gresham
                                                                     Dean Gresham
            25
                                                                     Attorneys for Plaintiff Choon’s Design, LLC
            26

            27

            28
  COOLEY
    OLEY LLP                                                                  AMENDED STIPULATION TO SET BRIEFING SCHEDULE
ATTO RNEY S AT LAW                                                     3.             FOR MOTION TO DISMISS FIRST AMENDED
 SAN FRA NCI S CO                                                                   COMPLAINT CASE NO. 4:19-CV-05300-HSG
              1                                          FILER’S ATTESTATION

              2             Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Judd D. Lauter hereby attests that

              3      concurrence in the filing of this document has been obtained.

              4      Dated: December 2, 2019                       COOLEY LLP

              5

              6                                                    /s/ Judd D. Lauter
                                                                   Judd D. Lauter (290945)
              7
                                                                   Attorneys for Defendant
              8                                                    ContextLogic Inc. dba Wish
              9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
  COOLEY
    OLEY LLP                                                               AMENDED STIPULATION TO SET BRIEFING SCHEDULE
ATTO RNEY S AT LAW                                                   4.            FOR MOTION TO DISMISS FIRST AMENDED
 SAN FRA NCI S CO                                                                COMPLAINT CASE NO. 4:19-CV-05300-HSG
              1                                     ORDER

              2

              3      PURSUANT TO STIPULATION, IT IS SO ORDERED.

              4

              5      DATED: 12/3/2019
                                                         The Honorable Haywood S. Gilliam Jr.
              6                                          United States District Judge
              7

              8

              9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
  COOLEY
    OLEY LLP                                                  ORDER RE STIP TO SET BRIEFING SCHEDULE FOR
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                    1.           MOTION TO DISMISS AMENDED COMPLAINT
                                                                             CASE NO. 4:19-CV-05300-HSG
